AMENDED HLD-098(February 2011)                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-4171
                                     ___________

                                  JEROME GOLDEN,
                                                Appellant
                                        v.

   SUPERINTENDENT COLEMAN; KITCHEN SUPERVISOR JOHN DOE #4;
  CORRECTIONAL OFFICER JOHN DOE#1; CORRECTIONAL OFFICER JOHN
    DOE#2; SECRETARY OF CORRECTIONS, JEFFREY A. BEARD, P.H.D.;
                      SHIRLEY MOORE SMEAL
                ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. Civil No. 10-00248)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 28, 2011
         Before: McKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges

                             (Opinion filed: April 19, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

             Jerome Golden, a prisoner incarcerated at the State Correctional Institution

in Somerset, Pennsylvania, appeals the District Court‟s dismissal of his complaint. For
                                            1
the following reasons, we will dismiss Golden‟s appeal pursuant to 28 U.S.C. §

1915(e)(2)(B).

              Golden‟s complaint, brought pursuant to 42 U.S.C. § 1983, alleges that

various prison employees at the State Correctional Institution in Fayette, Pennsylvania,

where he was formerly incarcerated, violated his constitutional rights by planting

“Government Micro Eye Cameras” in his food and broadcasting images obtained from

those cameras on prison television. Golden believes that, once ingested, the cameras

“attach[] to the visual cortex and then can be seen by someone on a computer,” thus

providing the defendants with a means of keeping tabs on him. The District Court

dismissed Golden‟s complaint, pursuant to 28 U.S.C. § 1915A, finding that Golden‟s

“fantastic” and “delusional” allegations lacked a basis in fact.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

Because Golden has been granted in forma pauperis status, we review this appeal for

possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Contrary to Federal Rule of

Civil Procedure 12(b)(6), § 1915(e)(2)(B) – formerly § 1915(d) – provides a court with

“the unusual power to pierce the veil of the complaint‟s factual allegations and dismiss

those claims whose factual contentions are clearly baseless.” Neitzke v. Williams, 490

U.S. 319, 327 (1989). “[A] finding of factual frivolousness is appropriate when the facts

alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.

25, 33 (1992).
                                              2
              Having reviewed Golden‟s complaint, we conclude that his allegations are

fantastic, delusional, and simply unbelievable. Id. at 32-33 (a complaint may be

dismissed as lacking a basis in fact if it is premised upon “allegations that are „fanciful,‟

„fantastic,‟ and „delusional[.]‟”) (citations omitted). Accordingly, we will dismiss

Golden‟s appeal. Golden‟s motion for appointment of counsel is denied. See Tabron v.

Grace, 6 F.3d 147, 155-56 (3d Cir. 1993).




                                              3